Title: From Thomas Jefferson to Albert Gallatin, 18 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Frd. Dec. 18. 07.
                        
                        Monroe will be here on Sunday; he will bring us no new information, as far as can be judged from his letter,
                            but on the subject of the Proclamation. should the message wait for him? I will keep it back till half after 10. aclock
                            for your opinion either written or verbal. Affte. salutns.
                        
                    
                     I have just recieved your note, & am clearly for the exception. but come here before half after 10. & let
                            us be together before the message goes out of our hands.
                  
               